DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0221986 A1) in view of Moriyama et al. (US 2019/0112527 A1).
Regarding claim 1, Kang shows in Fig. 1 and related text a resistive memory device 100 ([0022], lines 3 and 12-14 and [0023], lines 1-19), comprising: 
a first electrode 10 ([0022], lines 4-5) and a second electrode 30 ([0022], line 5) facing each other, and 
a variable resistance layer 20 ([0007], lines 6-13 and [0022], lines 5-7) disposed between the first electrode and the second electrode, 
wherein the variable resistance layer comprises Cd-free quantum dots ([0022], lines 7-10 and [0025], lines 1-6). 
Kang does not explicitly disclose at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion exposed on an outermost surface of the Cd-free quantum dot.
Moriyama teaches in Fig. 5 and related text at least a portion of the Cd-free quantum dots comprises a Cd-free quantum dot 66 comprising a halide anion 72 exposed on an outermost surface of the Cd-free quantum dot ([0058], lines 1-6; [0064], note: there is believed to be a typographical error in ¶ [0058], line 2 of Moriyama: “(Cr[Symbol font/0x2D])” should read “(Cl[Symbol font/0x2D])”).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of the quantum dots (Spec. p. 24, lines 2-3).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kang’s device to form at least a portion of the Cd-free quantum dots to comprise a Cd-free quantum dot comprising a halide anion exposed on an outermost surface of the Cd-free quantum dot, as taught by Moriyama, in order to occupy / fill (i.e., passivate) defect sites on the outermost surface of the Cd-free quantum dot (Moriyama: [0033], lines 8-10; [0072], lines 12-14 and 23-25; [0077], lines 6-9).
Regarding claims 2 and 3, Kang in view of Moriyama discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not disclose the halide anion is derived from a metal halide, and the metal halide comprises zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof.
indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof ([0058], lines 8-10).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of the quantum dots (Spec. p. 24, lines 2-3).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama to derive the halide anion from a metal halide, and to form the metal halide to comprise zinc, indium, lead, gallium, magnesium, lithium, or a combination thereof, wherein the metal halide comprises a zinc fluoride, a zinc chloride, a zinc bromide, a zinc iodide, an indium fluoride, an indium chloride, an indium bromide, an indium iodide, a lead fluoride, a lead chloride, a lead bromide, a lead iodide, a gallium fluoride, a gallium chloride, a gallium bromide, a gallium iodide, a magnesium fluoride, a magnesium chloride, a magnesium bromide, a magnesium iodide, a lithium fluoride, a lithium chloride, a lithium bromide, a lithium iodide, or a combination thereof, as taught by Moriyama, in order to 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Kang in view of Moriyama discloses the Cd-free quantum dots comprise zinc, indium, silver or a combination thereof (Kang: [0025], lines 1-6).
Regarding claim 5, Kang in view of Moriyama discloses the Cd-free quantum dots comprise ZnSe, ZnSeTe, InZn, InP, InZnP, or a combination thereof (Kang: [0025], lines 4-6).
Regarding claim 9, Kang in view of Moriyama discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not explicitly disclose the Cd-free quantum dots comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof.
Moriyama teaches the Cd-free quantum dots comprise an organic ligand (oleic acid) on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof ([0072], lines 17-18).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of the quantum dots (Spec. p. 24, lines 2-3).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama to form the Cd-free quantum dots to comprise an organic ligand on a surface of the Cd-free quantum dots, the organic ligand comprising RCOOH, RNH2, R2NH, R3N, RH2PO, R2HPO, R3PO, RH2P, R2HP, R3P, ROH, RCOOR, RPO(OH)2, RHPOOH, R2POOH, or a combination thereof, wherein each R is the same or different and is independently a substituted or unsubstituted C1 to C40 aliphatic hydrocarbon, a substituted or unsubstituted C6 to C20 aromatic hydrocarbon, or a combination thereof, as taught by Moriyama, in order to reduce or prevent agglomeration of the Cd-free quantum dots.
Regarding claim 20, Kang in view of Moriyama discloses an electronic device comprising the resistive memory device of claim 1 (Kang: Abstract, lines 8-11; [0005], lines 3-5; [0040], lines 15-18).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2007/0221986 A1) in view of Moriyama et al. (US 2019/0112527 A1) as applied to claim 1 above, and further in view of Park et al. (US 2017/0179338 A1).
Regarding claim 6, Kang in view of Moriyama discloses substantially the entire claimed invention, as applied to claim 1 above.
Kang does not explicitly disclose the Cd-free quantum dots comprise: a core comprising a first semiconductor nanocrystal, and a shell disposed on the core, the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal.
Moriyama teaches in Fig. 5 and related text the Cd-free quantum dots 66 ([0077], lines 16-17) comprise:
a core 68 comprising a first semiconductor nanocrystal (e.g., InP) ([0011], line 7 and [0077], line 18), and 
a shell 70 disposed on the core ([0077], line 18).
Moriyama does not explicitly disclose the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal.
Park teaches in Fig. 1 and related text the shell comprising a second semiconductor nanocrystal different from the first semiconductor nanocrystal ([0101], lines 1-4 and [0102], lines 1-10).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama and Park are reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of the quantum dots (Spec. p. 24, lines 2-3).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama to form the Cd-free quantum dots to comprise: a core comprising a first semiconductor 
Regarding claim 7, Kang in view of Moriyama, and further in view of Park, discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang does not explicitly disclose the first semiconductor nanocrystal comprises ZnSe, ZnSeTe, InP, InZnP, or a combination thereof.
Moriyama teaches the first semiconductor nanocrystal comprises ZnSe, ZnSeTe, InP, InZnP, or a combination thereof ([0011], line 7).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Moriyama is reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of the quantum dots (Spec. p. 24, lines 2-3).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama, and further in view of Park, to form the first semiconductor nanocrystal to comprise ZnSe, ZnSeTe, InP, InZnP, or a combination thereof, as taught by Moriyama, in order to 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Kang in view of Moriyama, and further in view of Park, discloses substantially the entire claimed invention, as applied to claim 6 above.
Kang in view of Moriyama does not explicitly disclose the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof.
Park teaches the second semiconductor nanocrystal comprises zinc, selenium, sulfur, or a combination thereof ([0104], lines 1-3 and [0105], lines 1-2).
Although from a different field of endeavor (i.e., light emitting or light detecting devices rather than memory devices), Park is reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of the quantum dots (Spec. p. 24, lines 2-3).  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  MPEP 2141.01(a)(I).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Kang in view of Moriyama, and further in view of Park, to form the second semiconductor nanocrystal to comprise zinc, selenium, sulfur, or a combination thereof, as taught by Park, in order to form the shell from a wider band gap semiconductor such as zinc sulfide (ZnS) or zinc selenide (ZnSe) so as to confine the exciton to the core (e.g., InP) and to passivate the surface of the core by binding any dangling bonds (Moriyama: [0032], lines 9-13), and in order 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record, individually or in combination, do not disclose nor teach a variable resistance layer containing a heterogeneous plurality of Cd-free quantum dots wherein “a [first] portion of the Cd-free quantum dots comprises a Cd-free quantum dot comprising a halide anion exposed on an outermost surface of the Cd-free quantum dot,” as recited in claim 1, lines 5-6, and “a [second] portion of the Cd-free quantum dots comprises Cd-free quantum dots not comprising the halide anion exposed on the outermost surface of the Cd-free quantum dots” (emphasis added), as recited in claim 10, lines 1-3.
Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-8: “First, neither Kang nor Moriyama discloses or suggests resistance switching characteristics of the resistive memory device of Claim 1. In detail, a memory device including the quantum dot (not including a halide ion) 
In response, it is respectfully submitted that the primary reference, Kang, discloses a resistive memory device exhibiting resistance switching characteristics.  Kang describes in paragraph [0023]:
The memory device of embodiments of the present invention stores information in a manner different from conventional silicon devices. Although the conventional silicon device codes "0" or "1" depending on magnitudes of charges stored in cells thereof, embodiments of the inventive memory device store information using variation in the electrical resistance of the memory layer. A memory device of embodiments of the present invention is operated as follows. In the initial state, values of current and voltage are ‘0’. When voltage is applied to the memory device in the off state (high resistance and low conductivity), current increases in proportion to the voltage from the application of 0 V until a point called the voltage threshold (VTH) is reached. At this point the current reaches a maximum value, at which the memory device is rapidly switched to a low resistance state (on state). The memory device maintains the on state until the higher off voltage is applied thereto. In this way, since the memory layer of the device has two resistance states, the memory device can exhibit memory properties (emphasis added).

Applicant argues on pages 8-9: “The enhanced optical property of QDs disclosed in Moriyama never relates to a change of resistance depending on voltage. Accordingly, optical properties of QDs and the light-emitting device disclosed in Moriyama is not analogous art to the resistive memory device disclosed in Kang. Thus, it is respectfully submitted that one of ordinary skill in the art would not have been motivated to combine Kang with Moriyama.  Further, while the Non-Final Office Action dated October 6, 2021, states that Moriyama is reasonably pertinent to the problem faced by the present 
In response, according to MPEP 2141.01(a)(I), “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).”  In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  Applicant’s specification describes on page 24, lines 2-3: “The halide anion (X-) may for example passivate the surfaces of the quantum dots 13a” (emphasis added).  Moriyama describes in paragraph [0033]: “In one of the approaches disclosed herein, a modifier is used to fill, or passivate, the defect states of InP QDs…As the modifier, one containing at least either chlorine or bromine, such as chloride and/or bromide, can be used” (emphasis added).  Although Moriyama is from a different field of endeavor (i.e., light emitting or light detecting devices), Moriyama is reasonably pertinent to at least one problem faced by the present inventor, namely how to passivate the surfaces of semiconductor quantum dots.  Therefore, it is respectfully submitted that Moriyama qualifies as analogous art under the second prong of the two-prong test set forth in MPEP 2141.01(a)(I).
Applicant argues on page 9: “It is additionally respectfully submitted that the assertions that modifying the combined teachings of Kang and Moriyama to arrive at the features of Claim 1 would be obvious are merely conclusory statements with no evidence or line of reasoning to support them. Such assertions amount to mere speculation and rely upon impermissible hindsight to use the specification of the present 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, the motivation to combine Kang and Moriyama is found in the Moriyama reference itself, namely in order to occupy / fill (i.e., passivate) defect sites on the outermost surface of the Cd-free quantum dot (Moriyama: [0033], lines 8-10; [0072], lines 12-14 and 23-25; [0077], lines 6-9).  Incorporating Moriyama’s halide-passivated Cd-free quantum dot into Kang’s variable resistance layer would further improve the predictability and controllability of the physical properties of Kang’s memory device, which are stated objectives of Kang ([0024], lines 4-6), inasmuch as there would be substantially no defect sites at the outermost surface of the quantum dot which could cause unpredictable and/or uncontrolled charge trapping and de-trapping, for example.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811